Citation Nr: 0806201	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for defective visual 
acuity.

2.  Entitlement to service connection for hypertension.

3.  Evaluation of musculoligamentous strain of the 
lumbosacral spine, rated 10 percent disabling.

4.  Evaluation of facial comedonal acne, rated 
noncompensable.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1998 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran's claims were previously before the Board and 
remanded in December 2006.  They are properly before the 
Board at this time.

In February 2005, the veteran requested a Board hearing.  
However, in July 2005, he indicated he no longer wanted this 
hearing.  Therefore, the Board finds that all due process has 
been met with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  Defective visual acuity is not a disease for the purposes 
of entitlement to VA compensation benefits.

2.  Hypertension was not manifest during service or within a 
year after discharge, and is not related to the veteran's 
active service.

3.  The veteran's musculoligamentous strain of the 
lumbosacral spine is manifested by full range of motion, with 
subjective complaints of increased pain on repetition, and no 
objective evidence of reduction in range of motion due to 
pain, incoordination, fatigability, or incoordination.

4.  The veteran's facial comedonal acne covers more than six 
square inches of his face and is manifested by hyperpigmented 
skin with abnormal texture, with scarring that is elevated on 
palpation.


CONCLUSIONS OF LAW

1.  Service connection for defective visual acuity is 
precluded by governing regulations.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 4.9 (2007).

2.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for musculoligamentous strain of the lumbosacral spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5292 (2003); 4.71a, Diagnostic Codes 5235 to 5243 
(2007).

4.  The criteria for a 30 percent evaluation for facial 
comedonal acne have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
April 2003, after the enactment of the VCAA.

A letter dated in June 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claims.  He 
was told that to substantiate a claim for service connection, 
the evidence must show an injury in service, a current 
disability, and a relationship between the two.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in January 2007.

The January 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. 
App. Jun. 21, 2007).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


Vision

The veteran has contended that his defective vision was 
aggravated by his service.  He used a computer for long 
hours, and staring at it caused his vision to worsen more 
quickly than if he had another job.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

When examined for entry into service in February 1997, the 
veteran's uncorrected, distant vision was 20/400 in each eye.  
His uncorrected, near vision was 20/70 in the right eye and 
20/200 in the left eye.  Both were corrected to 20/20 
bilaterally.  The diagnosis was defective distant and near 
vision.  Service records show he was evaluated in October 
1998, September 1999, October 1999, October 2002, and May 
2003 for his eyes and vision.  These records document that 
the veteran was given a new prescription and was also 
diagnosed with conjunctivitis.

The veteran underwent VA examination in April 2003.  He 
indicated that he had defective visual acuity and had worn 
corrective glasses since 1991 and corrective contact lenses 
since 1995.  The diagnosis was defective visual acuity.

In January 2007, the veteran underwent VA examination.  He 
complained of irritation and burning in both eyes when using 
a computer monitor or watching television for two years.  
Both eyes were also more sensitive to light in the last few 
years.  He had no history of trauma, surgeries, major 
infections, or disease of the eyes.  Uncorrected distance 
acuity was 20/CF (counting fingers) at six feet for the right 
and left eyes.  Uncorrected near acuity was N8 in each eye.  
Corrected distance acuity was 20/30 in the right eye and 
20/20 in the left eye.  Corrected near acuity was N5 in each 
eye.  The assessment was myopia and astigmatism of both eyes, 
unchanged over the past year, but increased from -3.00 at the 
time of enlistment into service.  Visual acuity was excellent 
with appropriate correction of refractive error.  The 
physician also diagnosed enlarged cup-to-disc ratios, equally 
in both eyes.  In addition, the physician noted that he had 
symptoms of dry eyes.  The physician indicated that looking 
at a computer screen had been shown to cause ocular 
irritation and dryness due to a reduction in the frequency of 
blinking.  In an addendum, the examiner indicated the 
veteran's corrected refraction was unchanged over eight 
years.

The Board acknowledges that the veteran's visual acuity 
decreased in service.  However, as noted above, absent 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  The evidence establishes that there 
is no superimposed disease or injury.  The service medical 
records and VA examination revealed no structural 
abnormalities or ocular diseases.

While the Board has considered the veteran's arguments that 
his job in service required him to sit in front of a computer 
and caused strain on his eyes, which resulted in decreased 
visual acuity, he is not, as a layperson, qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, the most probative evidence establishes that 
there is no superimposed disease or injury which has resulted 
in myopia or astigmatism.  As such, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.  Accordingly, service connection for 
defective visual acuity is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Hypertension

The veteran has contended that, while his current blood 
pressure is normal, he believes it was elevated at times 
during service, and this warrants service connection for 
hypertension.

The veteran's February 1997 entrance examination shows his 
blood pressure was 128/75.  A November 1998 treatment record 
showed the veteran's blood pressure was 128/69 and 153/78.  
In January 2001, the veteran's blood pressure was 138/81.  In 
August 2002, the veteran's blood pressure was 144/98 and 
142/98.  In May 2003, the veteran indicated that he may have 
high blood pressure.

In April 2003, the veteran underwent VA examination.  He 
complained of episodes of elevated blood pressure.  The 
examiner reviewed the veteran's service medical records and 
various blood pressure readings contained therein.  He denied 
any chest pain, shortness of breath, dyspnea on exertion, or 
other cardiac related symptoms or hypertension symptoms.  On 
examination, the veteran's blood pressure readings were 
135/80, 135/80, and 130/80.  The examiner concluded that 
while the veteran had episodes of elevated blood pressure 
while on active duty, there was no organic evidence of a 
disability related to hypertension.

In a January 2005 written statement, the veteran indicated 
that he was not able to leave his post to get his blood 
pressure taken during service.

Based on the record, the Board finds that service connection 
is not warranted for hypertension.  Specifically, the veteran 
has never been diagnosed with hypertension either during 
service or since separation.  While he may have had some 
elevated blood pressure readings while in service, he was 
never diagnosed with hypertension or found to have a chronic 
disability related to these results.  Without such a 
diagnosis of a current disability, service connection may not 
be granted.  See Rabideau v. Derwinski, supra.  Furthermore, 
as the veteran has never been diagnosed with hypertension, it 
has not been found to have manifested to a compensable degree 
within one year of separation, such that presumptive service 
connection would be warranted.

The Board acknowledges the veteran's contention that he was 
unable to have his blood pressure checked in service because 
he could not leave his post.  However, as stated above, the 
veteran has no post-service diagnosis of hypertension.  
Additionally, in providing an opinion, the VA examiner 
presumed that the veteran had some elevated blood pressure 
readings during service.  Furthermore, the veteran does not 
have the requisite medical knowledge or training to provide a 
competent opinion that he would have been diagnosed with 
hypertension in service, if he had been able to seek 
treatment.  See Espiritu v. Derwinski, supra.

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran has a diagnosis of 
hypertension that is related to his service.  Thus, the claim 
is denied.  Gilbert v. Derwinski, supra.


II.  Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).


Spine

The veteran's lumbosacral spine disability is rated 10 
percent disabling.

The current evaluation contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59 (2007).  It 
is also consistent with slight limitation of motion or 
flexion limited to greater than 60 degrees or the combined 
range of motion reduced to greater than 120 degrees.  In 
order to warrant a higher evaluation, the evidence must 
approximate the functional equivalent of moderate limitation 
of motion or the functional equivalent of flexion to 60 
degrees or less or the combined range of motion to 120 
degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; and moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling.  38 C.F.R. § 4.71a.  It is under this Diagnostic 
Code that the veteran was assigned the 10 percent rating.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  38 
C.F.R. § 4.71a.

Subsequent to September 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (2) provides that, 
for VA compensation purposes, the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  

The veteran underwent VA examination in April 2003.  He 
currently received chiropractic treatment for his back.  He 
reported no neurological symptoms or secondary problems 
related to his low back pain.  He currently described 
intermittent pain that he rated three on a scale of ten.  
There were no flare-ups.  Repetitive forward flexion could 
aggravate his pain.  On examination, the veteran had an 
unimpaired gait.  Range of motion of the lumbosacral spine 
was extension to 30 degrees, flexion to 95 degrees, rotation 
to 30 degrees bilaterally, and lateral bending to 30 degrees 
bilaterally.  There was no tenderness to palpation or 
percussion of the spine.  Pain, excess fatigability, weakness 
with repetitive use, and evidence of incoordination were not 
identified.  X-rays of the veteran's spine were normal.  The 
diagnosis was episodes of strain of the lumbosacral spine of 
musculoligamentous origin.

Under Diagnostic Code 5292, the Board finds that the veteran 
has not demonstrated moderate limitation of motion, such that 
an increase to a 20 percent rating would be warranted.  As 
indicated, the veteran underwent VA examination in April 2003 
and was shown to have full range of motion of his lumbosacral 
spine.  See 38 C.F.R. § 4.71a, Plate V.  Therefore, even 
taking into account any limited motion caused by repetition, 
pain, incoordination, or fatigability, the Board finds that 
an increase to a 20 percent rating is not warranted under 
this Diagnostic Code.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also finds that the veteran's disability does not 
warrant an increased evaluation under the criteria of 
Diagnostic Code 5295, in effect prior to September 26, 2003.  
The evidence shows the veteran had no muscle spasm and no 
loss of spine motion in a standing position.  Therefore, he 
is not entitled to an increased rating under this Diagnostic 
Code.

Finally, under the rating criteria in effect after September 
26, 2003, the Board finds that the veteran has not 
demonstrated the functional equivalent of forward flexion of 
the thoracolumbar spine limited to 60 degrees or less.  Nor 
has he shown that his combined range of motion was limited to 
120 degrees or less.  As noted above, the veteran has full 
range of motion of his lumbosacral spine.  In addition, the 
VA examiner found that pain, incoordination, fatigability, 
and repetition had no impact on the veteran's range of motion 
or functionality.  Therefore, an increased evaluation for 
this reason is not warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca v. Brown, supra.

In addition, the evidence shows the veteran had a normal gait 
and demonstrated no muscle spasm or guarding.  Furthermore, 
the veteran did not have an abnormal spinal contour.  
Therefore, an increased evaluation under any of the 
provisions of the rating criteria in effect after September 
26, 2003, is not warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased evaluation 
for the veteran's musculoligamentous strain of the 
lumbosacral spine, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
Gilbert v. Derwinski, supra.


Acne

The veteran's facial comedonal acne is rated noncompensable 
under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7828 
(2007).  Diagnostic Code 7828 provides ratings for acne, 
including deep acne.  Acne is to be rated either under the 
criteria of Diagnostic Code 7828 or rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7828 provides for a maximum schedular 
evaluation of 30 percent.  38 C.F.R. § 4.118.

In April 2003, the veteran underwent VA examination.  He 
described having a problem with facial acne that began in 
service.  He was treated several times during service with 
different topical and oral medications.  His current 
treatment seemed to be giving him the highest level of 
control so far.  The acne continued to be an ongoing problem 
with significant reappearances of new lesions every other 
day.

Examination of the skin showed acneform lesions with 
comedones covering approximately 85 percent of the facial 
skin, to include the lateral jaws and shaving areas on the 
anterior and lateral neck.  It extended to the forehead and 
hairline but did not involve the scalp.  The cheeks, upper 
and lower lips, chin, and nose were affected.  There was 
evidence of very mild, barely perceptible, facial scarring 
from previous comedonal acne.  The diagnosis was facial 
comedonal acne with mild scarring, involving 85 percent of 
the facial skin.

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  With two or three 
characteristics of disfigurement, a 30 percent rating is 
assigned.  A 50 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.

Based on a review of the record, the Board finds that an 
increase to a 30 percent evaluation for the veteran's 
disability is warranted under the criteria of Diagnostic Code 
7800.  The Board finds that the veteran demonstrated three of 
the characteristics of disfigurement listed in Note 1.  
Specifically, the evidence of record shows the veteran had 
acne that covered 85 percent of his face.  The Board finds 
that this area exceeds six square inches.  In addition, the 
Board believes that acne causes skin texture to be abnormal 
and skin to be hyper-pigmented.  Therefore, the Board finds 
that the veteran's disability satisfies the criteria of these 
two characteristics of disfigurement listed in Diagnostic 
Code 7800.  Furthermore, the VA examination report shows the 
veteran's skin was mildly scarred due to his acne.  Again, 
the Board presumes that acne causes the skin to be elevated 
or depressed on palpation.  Thus, the veteran's disability 
also satisfies this characteristic of disfigurement.  
Disfigurement of the head, face, and neck, that satisfies two 
or three characteristics of disfigurement warrants a 30 
percent evaluation.

A higher, 50 percent evaluation is not warranted because the 
veteran's disability is not characterized by a scar that is 
five inches in length or at least one-quarter inch wide.  In 
addition, the surface contour of his scarring is not adherent 
to the underlying tissue.  Furthermore, his underlying soft 
tissue was not missing, and his skin was not indurated or 
inflexible.  Finally, there is no visible or palpable tissue 
loss or gross distortion or asymmetry of any features.

Additionally, the veteran's scars are not unstable or painful 
on examination.  They also do not limit the functioning of 
the affected part of the veteran's body.  Therefore, his 
disability does not warrant an increased evaluation under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2007).

Consequently, the Board finds that the evidence is at least 
in equipoise as to whether a 30 percent evaluation should be 
assigned to the veteran's disability.


Fenderson

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is warranted 
for either of the veteran's claims.  However, the 
disabilities have not significantly changed and uniform 
evaluations are warranted.


ORDER

Service connection for defective visual acuity is denied.

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for musculoligamentous 
strain of the lumbosacral spine is denied.

A 30 percent evaluation for facial comedonal acne is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


